DETAILED ACTION
After Final Response
Acknowledgment is made of applicant’s After Final Response, filed 15 March 2021. The changes and remarks disclosed therein have been considered and entered.
Claim 1-9 has been canceled by Response After Final. Therefore, claims 10-29 remain pending in the application.
Response to Argument
Applicant’s arguments filed on 15 March 2021 with respected to the rejection of Hwang et al (US 2011/0002178 A1 hereinafter “Hwang”), MAEJIMA et al (US 2009/0268523 A1 hereinafter “Maejima”) and Shim et al (US 2010/0322000 A1 hereinafter “Shim”) have been fully considered and are persuasive (see remarks file 15 March 2021, on pages 7-10). The rejection of Hwang, MAEJIMA and Shim has been withdrawn.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
      The application has been amended as follow:
	Claim 23 has been replaced with the following:
	-- 23. The apparatus of claim 21, wherein the at least four data lines extend one above another, with a second data line extending above a first data line, a third data line extending above the second data line, and a fourth data line extending above the third data line.--
The examiner’s amendment has been made in order to place the application in a condition for allowance.
Allowable Subject Matter
Claims 10-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
	The following is a statement of reasons for the indication of allowable subject matter: The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages, 8-12) filed on March 14, 2013.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.